
	

114 HRES 116 IH: Supporting the goals and ideals of International Mother Language Day in bringing attention to the importance of preserving linguistic and cultural heritage through education.
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 116
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Ms. Meng (for herself, Mr. Crowley, Mr. Rangel, Mr. Schiff, Mr. Honda, Mr. Al Green of Texas, and Ms. Bordallo) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Supporting the goals and ideals of International Mother Language Day in bringing attention to the
			 importance of preserving linguistic and cultural heritage through
			 education.
	
	
 Whereas the United Nations Educational, Scientific, and Cultural Organization (UNESCO) established International Mother Language Day on November 17, 1999, to promote linguistic diversity and multilingualism;
 Whereas the annual International Mother Language Day celebration date, February 21, was chosen to commemorate the day in 1952 in Bangladesh where students died demonstrating for recognition of Bengali as a national language of Pakistan;
 Whereas UNESCO establishes a different theme for the annual celebration of International Mother Language Day each year, promoting various aspects of linguistic education;
 Whereas according to the UNESCO Atlas of the World’s Languages in Danger, out of the over 6,000 existing languages in the world, more than 200 have become extinct during the last three generations, and 2,279 other languages are classified as “endangered”;
 Whereas the United States Census Bureau has identified at least 381 languages spoken in the United States, 169 of which are distinct Native American languages;
 Whereas according to the UNESCO Atlas of the World’s Languages in Danger, 145 languages in the United States are classified as “endangered”; and
 Whereas the United States enjoys a rich and diverse cultural heritage and preserving existing languages is an essential piece to preserving this heritage: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of International Mother Language Day; and
 (2)encourages the people of the United States to observe International Mother Language Day with appropriate ceremonies, programs, and activities.
			
